Citation Nr: 0923893	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  06-27 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include irregular heart beats.

2.  Entitlement to service connection for a stomach 
disability.

3.  Entitlement to service connection for hearing loss.  


ATTORNEY FOR THE BOARD

Elizabeth M. Pesin, Law Clerk


INTRODUCTION

The Veteran had active military service from June 1980 to 
July 1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the Veteran's claims for 
service connection for above listed claims.

The issue of service connection for a stomach disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the Veteran's hypertension is related to his active 
service.

2.  The Veteran does not have hearing loss related to active 
service.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2008).

2.  Hearing loss was not incurred in or aggravated by active 
service, and sensorineural hearing loss may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in June 2004, July 2004, September 
2004, and December 2004, the RO satisfied its duty to notify 
the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2008).  Specifically, the RO notified 
the Veteran of: information and evidence necessary to 
substantiate the claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
Veteran was expected to provide.  In March 2006, the RO also 
notified the Veteran of the process by which initial 
disability ratings and effective dates are established. 
 Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  Thus, the duties to notify and 
assist have been met.

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  



Hypertension 

The Veteran contends that he has hypertension and irregular 
heart beats due to his service.

If hypertension becomes manifest to a degree of 10 percent 
within one year from  service, it shall be presumed to have 
been incurred in service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption does not apply in the present case 
as hypertension did not manifest until many years after 
discharge, as discussed below.

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  38 C.F.R. § 4.104, Diagnostic Code 
7101 note (1).  The term hypertension means that the 
diastolic blood pressure is predominantly 90mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm. or greater with a 
diastolic blood pressure of less than 90mm.  Id.

Service treatment records do not show any findings of 
hypertension or elevated blood pressure readings.  The first 
indication of hypertension was not until a September 2001 
Georgia Department of Corrections treatment record noting a 
diagnosis of stable hypertension.   

Based on the evidence of record, the Board finds that service 
connection for hypertension is not warranted.  While the 
Veteran currently has a diagnosis of hypertension, there is 
no competent medical evidence that hypertension is related to 
service.  Service treatment records are negative for any 
findings of hypertension.  The first indication of a 
disability was not until September 2001, which is 19 years 
after service discharge.  In view of the lengthy period 
without treatment, there is no evidence of continuity of 
symptomatology and this weighs against the claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, there is 
no opinion which provides a nexus between current disability 
and service. 

The Board declines to obtain a medical nexus opinion with 
respect to the Veteran's service connection claim because 
there is no evidence of pertinent disability in service or 
for nearly two decades following service.  Thus, while there 
is current evidence of hypertension, there is no true 
indication that a disability is associated with service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  Indeed, in 
view of the absence of findings of hypertension in service 
and the lack of diagnosis of the claimed disability until 
many years post-service, any opinion relating pertinent 
disability to service would certainly be speculative.  
However, service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. § 
3.102.  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  38 
U.S.C.A. 5103A(a)(2).      

The Board has considered the Veteran's assertions that his 
hypertension and irregular heart beats are related to his 
period of active service.  To the extent that the Veteran 
ascribes his current hypertension to service, however, his 
opinion is not probative.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (noting that a layperson is generally not 
competent to opine on matter requiring knowledge of medical 
principles); Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Layno v. Brown, 6 Vet. App. 465 (1994).

In sum, the weight of the credible evidence demonstrates that 
the Veteran's hypertension first manifested many years after 
service and is not related to his active service.  As the 
preponderance of the evidence is against the Veteran's claim 
for service connection for hypertension, the claim must be 
denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



 

Hearing Loss 

The Veteran contends that he suffers from hearing loss 
related to service.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Sensorineural hearing loss may be presumed to have been 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  However, this presumption does not 
apply as discussed below.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Regarding the Veteran's assertions of noise exposure in 
service, he is competent to report in-service noise exposure.  
Charles v. Principi, 16 Vet. App. 370 (2002).  The veteran's 
Form DD-214 shows that his military occupational specialty 
was a cannon fire direction specialist and he received awards 
as a sharpshooter and marksman.

Service treatment records included a December 1981 audiogram 
which noted the following normal pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
25
30
LEFT
15
15
20
25
25

Post-service treatment records are likewise negative for any 
complaints or findings of hearing loss.  The medical evidence 
fails to establish that the Veteran has a currently diagnosed 
hearing loss.  Congress has specifically limited entitlement 
to service- connected benefits to cases where there is a 
current disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, service 
connection for hearing loss is not warranted.

The Board has considered the Veteran's assertion that he had 
hearing loss in service to the point where he could not hear 
at all.  While the Veteran is competent to report in-service 
noise exposure, as a layperson without the appropriate 
medical training and expertise, he is not qualified to render 
competent medical evidence as to whether he has hearing loss 
for VA compensation purposes.  "Competent medical evidence" 
in part means that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a); Bostain v. West, 11 Vet. App. 124, 127 (1998) 
(citing Espiritu); see also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (noting that a layperson is generally not 
capable of opining on matters requiring medical knowledge).

The Board finds that the preponderance of the medical 
evidence is against a finding of a current diagnosis of 
hearing loss.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  Because the preponderance of the evidence is 
against the claim for service connection, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Service connection for hypertension, to include irregular 
heart beats, is denied.

Service conection for hearing loss is denied.


REMAND

The Veteran's service treatment records show complaints of 
and treatment for stomach problems.  The Veteran has since 
been incarcerated.  Post service treatment records include 
various private treatment records, including treatment 
records from the Georgia Department of Corrections from 1998 
to 2004.  They show that he has experienced problems with his 
kidney and has been prescribed medication to control stomach 
acid or reflux disorder.  However, the Veteran's treatment 
records from the correctional facility from 2004 to the 
present remain outstanding.  The Board finds that such 
records must be obtained prior to final adjudication of the 
Veteran's claim for service connection for a stomach 
disability.  

Furthermore, VA has neither afforded the Veteran a VA 
examination nor solicited a medical opinion as to the nature 
of his stomach disability and whether there is a 50 percent 
probability or greater that his stomach disability had its 
onset during service (or the approximate the date of onset of 
any such disability).  Under the circumstances, the Board 
finds VA must obtain medical evidence addressing this 
question because doing so is necessary to adjudicate his 
appeal.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In reaching this conclusion, the Board is cognizant that, at 
last report, the Veteran was incarcerated.  The Board points 
out, however, that the United States Court of Appeals for 
Veterans Claims (Court) has long held that incarcerated 
Veterans are entitled to the same care and consideration 
given to their fellow Veterans.  See Bolton v. Brown, 8 Vet. 
App. 185, 191 (quoting Wood v. Derwinski, 1 Vet. App. 190 
(1991)).  Further, the Court has cautioned "those who 
adjudicate claims of incarcerated Veterans to be certain that 
they tailor their assistance to the peculiar circumstances of 
confinement."  Id.  As such, on remand, the RO should 
determine whether the Veteran continues to be incarcerated to 
determine the type of examination he should be afforded.  The 
RO must either afford him a formal VA examination, or if that 
is not possible, coordinate efforts with the correctional 
facility to accommodate the Veteran by arranging for an 
examination to be conducted at the correctional facility at 
which he is incarcerated to determine whether he has a 
current stomach disability related to service.  

If the Veteran remains incarcerated and if it is not possible 
to have him examined at the prison facility, depending on 
when he is scheduled to be released, in light of Bolton and 
Wood, the Board concludes that a VA examiner should review 
the Veteran's medical records and opine as to whether it is 
at least as likely as not that his stomach troubles developed 
within service or within one year of his discharge.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO must obtain all of the 
Veteran's treatment records from the 
Georgia Department of Corrections.  
Specifically, records from 2004 to the 
present are currently outstanding and 
must be obtained prior to final 
adjudication of this claim.  All 
efforts to obtain these records should 
be documented in the claims folder.  

2.  If possible, the RO should afford 
the Veteran an appropriate examination.  
The claims folder should be made 
available and reviewed by the examiner, 
and the examiner should note on the 
examination report that such a review 
was completed.  The examiner is asked 
to render an opinion as to whether 
there is a 50 percent probability or 
greater that the Veteran has a current 
stomach disability related to service, 
taking into account in-service 
notations regarding stomach treatment.  
The examiner should also approximate 
the date of onset of any current 
stomach disability.  The rationale for 
any opinion expressed should be 
provided in a legible report.  

If the Veteran remains incarcerated and 
it is not possible to afford him a VA 
examination, the RO should contact the 
correctional facility and request that 
a physician at the correctional 
facility perform the above examination.  
The RO should arrange for the Veteran's 
claims folder to be reviewed by that 
physician, and the physician should 
note on the examination report that 
such a review was completed.  After his 
or her review, the examiner should 
opine as to whether there is a 50 
percent probability or greater that the 
Veteran has a current stomach 
disability related to service, taking 
into account in-service notations 
regarding stomach treatment.  The 
examiner should also approximate the 
date of onset of any current stomach 
disability.  The rationale for any 
opinion expressed should be provided in 
a legible report.  

If the Veteran remains incarcerated and 
a physician at the correctional 
facility is unwilling or unable to 
perform the above examination, the RO 
should arrange for the Veteran's claims 
folder to be reviewed by an appropriate 
VA physician.  The physician should 
note on the examination report that 
such a review was completed.  After his 
or her review, the physician should 
opine as to whether there is a 50 
percent probability or greater that the 
Veteran has a current stomach 
disability related to service, taking 
into account in-service notations 
regarding stomach treatment.  The 
examiner should also approximate the 
date of onset of any current stomach 
disability.  The rationale for any 
opinion expressed should be provided in 
a legible report.  

3.  Thereafter, the RO should 
adjudicate the Veteran's claim.  If the 
benefit sought on appeal is not 
granted, the RO should issue a 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
L. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


